Citation Nr: 0802971	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  05-31 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a compensable rating for diabetic nephropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1958 to 
November 1988.  This matter is on appeal from the Atlanta, 
Georgia, Department of Veterans Affairs (VA) Regional Office 
(RO).

As a procedural matter, the veteran's informal brief 
presentation listed an issue of whether the RO erred in the 
assigned effective date for reinstatement of a 30 percent 
rating for the right knee, and in the severance of a rating 
for traumatic arthritis.  After a careful review of the 
claims file, the Board finds that this issue is not ripe for 
appellate review.  

Specifically, in September 2005, the RO restored a 30 percent 
evaluation for a right knee disability effective September26, 
2002, the date of the reduction.  In October 2005, the 
veteran disagreed with the effective date and maintained that 
a rating for traumatic arthritis was erroneously removed when 
the rating was restored.  In September 2007, the RO issued a 
statement of the case; however, no substantive appeal was 
filed.  Therefore, the claim is not before the Board at this 
time.


FINDINGS OF FACT

1.  During the appeal period, the veteran has been on 
continuous medication for control of hypertension.

2.  The veteran is rated at 10 percent disabling for service-
connected hypertension.


CONCLUSION OF LAW

The criteria for a 10 percent rating, but no more, for 
diabetic nephropathy have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.115a, 4.115b, Diagnostic Code (DCs) 7101, 7541 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

In cases of disability ratings, where the evidence contains 
factual findings that show a change in the severity of 
symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3. 

Under 38 C.F.R. § 4.115b DC 7541, diabetic nephropathy shall 
be rated as renal dysfunction.  Renal dysfunction warrants a 
rating of 30 percent under 38 C.F.R. § 4.115a as follows:

*	where albumin is constant or recurring with hyaline and 
granular casts or red blood cells, or 
*	where transient or slight edema or hypertension (at 
least 10 percent disabling) is exhibited.  

Hypertension is considered to be 10 percent disabling where 
the diastolic pressure is predominantly 100 or more, or where 
systolic pressure is predominantly 160 or more, or where the 
minimum evaluation of an individual with a history of 
diastolic pressure is 100 or more who also requires 
continuous medication for control.

In this case, the veteran has been on continuous medication 
for elevated blood pressure and is currently rated at 10 
percent disabling for service-connected hypertension.  
Therefore, the Board finds that a 30 percent rating is 
warranted for diabetic nephropathy.

In order to warrant a 60 percent rating, the evidence must 
show:

*	constant albuminuria with some edema, or

*	definite decrease in kidney function, or 

*	hypertension at least 40 percent disabling under DC 
7101.

Under the provisions of DC 7101, hypertension is considered 
to be 40 percent disabling with diastolic pressure 
predominantly 120 or more.

The veteran at no time displayed constant albuminuria or any 
signs of edema.  Outpatient treatment records reflect 
specific findings that no pedal edema was found.  At the 
September 2002 VA examination, the veteran's urine showed 
normal levels of albumin.  At that time, he was diagnosed 
with "stage I diabetic nephropathy with proteinuria, 
glucosuria, and elevation of BUN."

Moreover, there is no evidence reflecting a decrease in 
kidney function.  Laboratory results reflect that protein, 
albumin, calcium, sodium, potassium, urea nitrogen, and 
creatinine have all been within the reported normal ranges.  
Further, the medical evidence does not reflect a decrease in 
kidney function as it has not been reported on any of the 
medical problem lists or related in VA or private medical 
records.

Next, although the veteran has been treated for hypertension 
with medication throughout the appeal period, a sampling of 
blood pressure readings over the course of several years 
reflects a range of 120-160s/70-80s.  These readings do not 
support a 40 percent rating under DC 7101.  As a result of 
the foregoing, the medical evidence more nearly approximates 
a 30 percent evaluation for diabetic nephropathy, but no 
more.

In addition, the Board has considered the veteran's 
statements regarding his diabetic nephropathy.  In rendering 
a decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues. See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of an increased disability.

The Board has also considered whether staged ratings are 
appropriate but finds no distinct time periods where the 
veteran's symptoms warrant a rating in excess of 30 percent.  
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in June 2001 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter, together 
with a second letter describing the necessary elements of 
secondary service connection sent in September 2002, informed 
the appellant of what evidence was required to substantiate 
the claim and of the appellant's and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession to the 
RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the veteran was 
given notice of what type of information and evidence he 
needed to substantiate his claim for an increased rating as 
this is the premise of the claim.  It is therefore inherent 
in the claim that the veteran had actual knowledge of the 
rating element of his claim; however, he was not provided 
with notice of the type of evidence necessary to establish an 
effective date for the disability on appeal.  Nonetheless, 
any questions as to the appropriate effective date to be 
assigned for the 30 percent rating will be addressed by the 
RO in response to this decision.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records.  The veteran submitted unrelated private medical 
records and written statements.  

In addition, the appellant was afforded a VA medical 
examination in September 2002.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

A 30 percent disability rating, but no more, for diabetic 
nephropathy is granted, subject to the law and regulations 
governing the payment of monetary benefits. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


